ORDER
On the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously or unreasonably in dismissing the complaint. Supreme Court Rule XIX, § 30(B). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the matter be investigated further pursuant to Supreme Court Rule XIX, § 30(A). Accordingly, the matter is remanded to the Office of Disciplinary Counsel pursuant to Supreme Court Rule XIX, § 11(B) to conduct further investigation. In its investigation, the Office of Disciplinary Counsel should take statements or additional statements from the witnesses in this matter, including but not limited to, respondent, her sister and complainant’s present and former attorneys, and obtain additional evidence, such as the record of the underlying domestic proceeding.